EXHIBIT PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, Year Ended December 31, 2009 2008 2007 2006 2005 2004 Earnings: Net income $ 239 $ 1,199 $ 1,024 $ 985 $ 934 $ 3,982 Adjustments for minority interest in losses of less than 100% owned affiliates and the Company's equity in undistributed income (losses) of less than 50% owned affiliates - Income taxes provision 131 488 571 602 574 2,561 Net fixed charges 216 772 889 801 589 671 Total Earnings $ 586 $ 2,459 $ 2,484 $ 2,388 $ 2,097 $ 7,214 Fixed Charges: Interest on short-term borrowings and long-term debt, net $ 199 $ 794 $ 834 $ 770 $ 573 $ 682 Interest on capital leases 5 22 23 11 1 1 AFUDC debt 12 (44 ) 32 20 15 (12 ) Earnings required to cover the preferred stock dividend and preferred security distribution requirements of majority owned trust - Total Fixed Charges $ 216 $ 772 $ 889 $ 801 $ 589 $ 671 Ratios of Earnings to Fixed Charges 2.71 3.19 2.79 2.98 3.56 10.75 Note: For the purpose of computing Pacific Gas and Electric Company’s ratios of earnings to fixed charges, “earnings” represent net income adjusted for the minority interest in losses of less than 100% owned affiliates, equity in undistributed income or losses of less than 50% owned affiliates, income taxes and fixed charges (excluding capitalized interest).“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover the preferred stock dividends. Fixed charges exclude interest on tax liabilities in accordance with FASB Interpretation No. 48 (Accounting for Uncertainty in Income
